Appeal from an order of the Surrogate’s Court of Kings County confirming the report of a referee appointed to hear and report on the validity of an assigned claim filed with the executor. The claim was one that would ordinarily be passed upon in the final accounting. The parties stipulated to dispose of this claim separately. Appeal dismissed, without prejudice and without costs. There is no authority for plucking one contested item from an executor’s account, taking testimony, and entering a decree thereon. Otherwise, there might be a separate contest and a separate decree for each disputed item. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.